Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall A. Notzen1 Reg No. 36882 on 07/12/2022
==================================
The claim shall be amended as follows:
Claim 1. (Currently Amended)	A method to provide a mean temporal spatial isochrone (TSI) feature relating to an electrocardiogram (ECG) feature (wave form) of interest comprising activation of a heart from a single point, relative to the heart in a torso while using an ECG measurement from an ECG recording device, the method comprising steps of:
receiving ECG measuring data from the ECG recording device,
determining vector cardiogram (VCG) data,
receiving a [torso  model and/or a heart model of a subject as an input,
obtaining location information relating to a number of ECG electrodes relative to [the torso model and/or [the heart model of the subject,
determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing a mean location of the ECG feature at a corresponding time,
positioning the mean TSI feature and points of the vector cardiogram data in [tand/or the heart model of the subject at an initial position, and
rendering [the heart model of the subject with the mean TSI feature, [with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.
Claim 2. (Currently Amended)  ([Original) The method according to claim 1, wherein the mean TSI feature is a mean TSI distance.
Claim 4.  (Currently Amended)  ([Original) The method according to claim 1, wherein the mean TSI feature is a mean TSI QRS axis ratio.
Claim 5. (Currently Amended)	The method according to claim 1, [further comprising a relevant [QRS duration region between 115-140.
Claim 6. (Currently Amended)	The method according to claim 1, wherein [the mean TSI feature, with the VCG data related to the mean TSI feature, are rendered for providing an indication for diagnosis.
Claim 12. (Currently Amended)	The method according to claim 6, further comprising making a determination that a change of direction of the mean TSI feature in an ending phase of the electrophysiological phase representing the ECG feature represents [an end of the electrophysiological phase.
Claim 13. (Currently Amended)	The method according to claim 1, wherein each mean TSI value provides a position to be rendered within boundaries of the heart representing a point per ECG measurement and in [which, over the measurement of the ECG [feature, combined ECG measurement points represent a line indicating [ta progression of an average position of successive isochrones in a development of the ECG feature.
Claim 14  (Currently Amended)	The method according to claim 1, [further comprising a propagation velocity of the ECG feature is a factor in calculating the mean TSI data values.
Claim 16. (Currently Amended)	The method according to claim 1, wherein a mean TSI feature is computed at successive predetermined time points during a cycle of the heart.
Claim 17 (Currently Amended) The method according to claim 1, [further comprising a mean TSI position is calculated while applying following formula:
     mean TSI(x,y,z:t+1)=mean TSI(x,y,z:t)+v ∙VCG(x,y,z:t)
wherein: t represents a time point of a number of time points,
VCG represents a VCG data point of the ECG data, 
x,y,z represent three coordinates per time point of the VCG; and
v is velocity of the ECG feature or the electrophysiological phase activity.



Claim 21. (Currently Amended)	A system for application of the method according to claim 1 provides a mean temporal spatial isochrone (TSI) feature relating to an ECG feature (wave form) of interest relative to [a heart in a torso while using an ECG measurement from an ECG recording device, the system comprising:
a processing unit,
a memory coupled with the processing unit,
means for receiving location information relating to the number of ECG electrodes,
means for receiving electro data of each of the number of ECG electrodes, and
means for outputting of result data and/or results comprising image data.
Claim 24. (Currently Amended)	The system according to claim 21, wherein the processing unit, the memory and the ECG recording device are integrated in one physical housing, comprising in the memory program code for performing the method according to claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/13/2022, with respect to the rejection of claims 1-24  under 35 U.S.C. § 112(b)   have been fully considered and are persuasive.  The previous rejection of claims 1-24 has been withdrawn. 
Applicant has amended claims 7-12, 18-19, 21, 23 to overcome the objection. The previous objection of claims 7-12, 18-19, 21, 23 has been withdrawn. 
Drawings:
Applicant has amended  the Specification and the drawings to overcome the objection . The objection of drawing has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of pending reference Application Number 16/605286 filed on 10/16/2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the nonstatutory double patenting  rejection has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for” in claim 21 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Consider the independent claim 1, the best prior arts found of record during the examination of present application are:
1. Van Dam et al, U.S Patent Application Publication No. 20120157822  
2. Van Dam et al, U.S Patent Application Publication No. 20150320331 
3. CHUANG, U.S Patent Application Publication No. 20100168594
4. Ding et al, U.S Patent Application Publication No.20120143277 
5. Yang, Hui, Satish TS Bukkapatnam, and Ranga Komanduri. "Spatiotemporal representation of cardiac vectorcardiogram (VCG) signals." Biomedical engineering online 11.1 (2012): 1-15.
The prior art of record neither anticipated nor render obvious the combination of  the limitations set for the independent claim.
Regarding independent claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious “ determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.” in combination with all limitations recited in claim 1.
The limitations are not disclosed in the cited prior arts:
1. Van Dam et al, U.S Patent Application Publication No. 20120157822  teaches a method for providing a representation of the distribution, fluctuation and/or movement of electrical activity through heart tissue, said method comprising: obtaining an ECG of the heart comprising said tissue; obtaining a model of the heart geometry; obtaining a model of the torso geometry; relating the measurements per electrode of the ECG to the heart and torso geometry and estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue based upon a fastest route algorithm, shortest path algorithm and/or fast marching algorithm. However, Van Dam does not teach “determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.”
2. Van Dam et al, U.S Patent Application Publication No. 20150320331 teaches a computer implemented method for processing measurement data from electrocardiogram, ECG, electrodes on a subject. The method includes obtaining a 3D anatomical model of the torso of the subject, and obtaining a 3D image of the torso of the subject. The three dimensional image is aligned with the three-dimensional model. A position of each electrode in the three-dimensional model is determined from the three dimensional image. The positions of the electrodes in the three dimensional model are used for estimating the distribution, fluctuation and/or movement of electrical activity through heart tissue. However, Van Dam does not teach “determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.”
3. CHUANG, U.S Patent Application Publication No. 20100168594 teaches a detection method for detecting a QRS wave is disclosed. An electrocardiogram (ECG) signal is provided. The ECG signal is enhanced to generate a processed signal. A first crest of the processed signal is determined. Each crest following the first crest is defined as a second crest. The level of each second crest is higher than a first threshold value. The result of defining the second crest is utilized to determine whether the QRS wave has occurred and approached a first crest. However, CHUANG does not teach “determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.”
4. Ding et al, U.S Patent Application Publication No.20120143277 teaches a cardiac rhythm management system selects one of multiple electrodes associated with a particular heart chamber based on a relative timing between detection of a depolarization fiducial point at the multiple electrodes, or based on a delay between detection of a depolarization fiducial point at the multiple electrodes and detection of a reference depolarization fiducial point at another electrode associated with the same or a different heart chamber. Subsequent contraction-evoking stimulation therapy is delivered from the selected electrode. However, Ding does not teach “determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.”
5. Yang, Hui, Satish TS Bukkapatnam, and Ranga Komanduri. "Spatiotemporal representation of cardiac vectorcardiogram (VCG) signals." Biomedical engineering online 11.1 (2012): 1-15. Yang teaches captures critical spatiotemporal heart dynamics by displaying the real time motion of VCG cardiac vectors in a 3D space. Such a dynamic display can also be realized with only one lead ECG signal (e.g., ambulatory ECG) through an alternative lag-reconstructed ECG representation from nonlinear dynamics principles. Furthermore, the trajectories are color coded with additional dynamical properties of space-time VCG signals, e.g., the curvature, speed, octant and phase angles to enhance the information visibility. However, Yang does not teaches  “determining mean TSI data values representing a mean TSI feature relating to an electrophysiological phase representing the ECG feature, the mean TSI data values providing a location within the heart representing  a mean location of the ECG feature at a corresponding time, positioning the mean TSI feature and points of the vector cardiogram data in [the torso model and/or the heart model of the subject at an initial position, and rendering the heart model of the subject with the mean TSI feature, with the VCG data related to the mean TSI feature, for displaying on a display screen for interpretation of the displayed rendering.”
Claims 2-24 depend either directly or indirectly from independent claim 1 and are allowable for at least the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619